                 Case 1:19-cv-08324-DLC Document 1-17 Filed 09/06/19 Page 1 of 2


  From:    Amro Ali amro.ali9@icloud.com
Subject:   Re: Step 3 requirment
   Date:   July 17, 2018 at 12:37 PM
     To:   Fredrick_Bierman@NYMC.EDU

       Dr.Bierman,
       This is my third email asking for explanation.
       I would appreciate your response.

       Amro Ali.MD

       On Jul 13, 2018, at 2:24 PM, Amro Ali <amro.ali9@icloud.com> wrote:

           Hi Dr.Bierman,
           I hope that you received my email.
           Regards,

           Amro Ali.MD

           On Jul 12, 2018, at 2:29 PM, Amro Ali <amro.ali9@icloud.com> wrote:


             Hi Dr.Bierman,
             I hope this email finds you great, my name is Amro Ali and I applied into ophthalmology
             residency program 2016 where I have been formally interviewed.
             I was promised to start July 2018 conditioned that I passed step 3 but when PGY2 resident (
             Start white) dropped her position and I was asked to take step 3 test ASAP as my start
             earlier.. By that time, I contacted NYSMB and FSMB and they explained to me clearly that
             step 3 is a requirement for licenses not for starting residency.
             I found the contract of WMC denoted that taking step 3 is required before you complete
             PGY2 so you promoted to PGY3 and it is not required to start PGY2. I explained that to PD,
             Dr. Wandel and Dr. Sharma was also aware about these discussions but Dr. Wandel insisted
             that is this policy for IMG and these terms in the contract for AMG and not for IMG. Dr.
             Wandel referred this to your recommendations as director of GME office.
             Based on this promise, I did my medical clearance and I was asked by Dr.Wandel and his
             assistant “ Valerie by that time. “ to attend at Metropolitan hospital shadowing the residents
             to learn EMR. I was asked also to attend WMC to learn about admission.
             Everything was on hold for that. As I passed my step 3 later as I was working as volunteer
             and I have to do extra things to support myself and family, It was a challenge, I found that
             not only the position but the promise has been vanished. I contacted ACGME this week,
             they mentioned that step 3 is not requirement by them and even if it is required in the
             contract should no treated AMG and IMG differently. Now, this cost me damage for one year
             and losing the position after three years working as volunteer in the department especially
             as I was promised by Dr. Wandel to start July,2018 with likelihood to start earlier if I pass
             step 3.
             I would like to meet with you to present that and to understand circumstances around asking
             me for taking step 3.
             Best Regards,


             Amro Ali.
Case 1:19-cv-08324-DLC Document 1-17 Filed 09/06/19 Page 2 of 2
